Citation Nr: 9901689	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  93-22 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right anterior shoulder, 
including a scar and impingement syndrome, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right posterior arm on the 
triceps area, including a scar, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the chest with 
laceration of the diaphragm, status post thoracocemetesis and 
pleural effusion.

4.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the abdomen, including 
a laparotomy scar, and status post laceration of the stomach.

5.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left arm, 
including a scar.

6.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the right thigh, 
including a scar.

7.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967, with service in the Republic of Vietnam, during 
which the veteran was wounded in action.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which continued to deny compensable 
ratings for residuals of shell fragment wounds in the 
abdomen, right thigh, chest, left arm, right arm and 
shoulder, and which continued to deny a rating in excess of 
10 percent for the service-connected anxiety neurosis.  In 
rating decision of August 1993, the RO granted a 10 percent 
rating for right arm and shoulder scar, right impingement 
syndrome, effective from February 1, 1990, pursuant to 
Diagnostic Code 7804.

Subsequent to a hearing in September 1993 before the 
undersigned Board Member in San Juan, Puerto Rico, the Board 
remanded the issues on appeal for further development, in a 
decision dated in March 1994.  On remand, in an October 1997 
rating decision, the RO, in pertinent part, continued to deny 
a rating in excess of 10 percent for generalized anxiety 
disorder.  The RO granted a 20 percent rating for residuals 
shell fragment wounds to the right anterior shoulder with 
impingement syndrome, effective from February 1, 1990.  The 
RO also granted a separate 10 percent rating for residuals of 
a shell fragment wound of the right posterior arm on the 
triceps area, effective from February 1, 1990.  The RO 
continued to deny compensable ratings for shell fragment 
wounds of the abdomen, left arm, and right thigh.  Evaluation 
of the service-connected shell fragment wound of the chest 
was deferred pending results of a VA pulmonary examination.  
In a January 1998 Supplemental Statement of the Case, the RO 
incorporated the October 1997 rating decision and also denied 
a compensable rating for residuals of a shell fragment wound 
of the chest.

Additional development and readjudication is necessary in 
regard to the issues of entitlement to increased ratings for 
residuals of a shell fragment wound of the right anterior 
shoulder (including a scar and impingement syndrome), 
residuals of a shell fragment wound of the chest (including 
laceration of diaphragm, status post thoracocemetesis and 
pleural effusion), and residuals of a shell fragment wound of 
the abdomen (including a laparotomy scar and status post 
laceration of the stomach).  Accordingly, a discussion of 
those issues is contained in the REMAND section of this 
decision.

Although the Informal Hearing Presentation, dated July 13, 
1998, from the veterans representative indicates that the 
issues on appeal involve entitlement to service connection 
for peripheral neuropathy, soft tissue sarcoma, and a skin 
condition, as a result of exposure to herbicides, it is noted 
that the veteran raised these additional issues in a claim 
received at the RO in January 1997 and the RO denied these 
issues in a rating decision dated in February 1998.  However, 
the evidence of record currently before the Board does not 
include a Notice of Disagreement with the February 1998 
rating decision and those issues have not been developed on 
appeal and are not currently before the Board.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that all of the scars from the injury in 
service are mutilations and are entitled to increased 
ratings.  He contends that his right arm is getting worse.  
He also contends that his anxiety disorder has increased and 
he has insomnia and feels depressed.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claims of entitlement to an increased 
rating for residuals of a shell fragment wound of the right 
posterior arm on the triceps area, for residuals of a shell 
fragment wound of the left arm, including a scar, for 
residuals of a shell fragment wound of the right thigh, 
including a scar, and for generalized anxiety disorder.


FINDINGS OF FACT

1.  The veterans residuals of a shell fragment wound of the 
right posterior arm is currently manifested by a linear-
shaped scar on the triceps area, 9 centimeters long and ½ 
centimeter wide, which is mildly tender to palpation, with no 
inflammation, no swelling, no depression, good vascular 
supply, no ulceration, no keloid formation, no adherence, and 
no herniation; it does not affect the function of the part 
affected.

2.  The residuals of a shell fragment wound of the left arm 
is currently manifested by a brownish-colored, linear-shaped 
scar on the biceps area, 9 centimeters long and three 
centimeters wide, which is not tender to palpation; it is not 
inflamed or swollen, it has no depression, it has good 
vascular supply, and there is no ulceration, adherence, or 
herniation; it does not affect the function of the part 
affected.

3.  The residuals of a shell fragment wound of the right 
thigh is currently manifested by a linear-shaped scar with 
loss of color, three centimeters long and one centimeter 
wide, which is not tender to palpation, not inflamed, not 
swollen, has no depression, has good vascular supply, and has 
no ulceration, adherence, or herniation; it does not affect 
the function of the part affected.

4.  The service-connected generalized anxiety disorder is 
currently manifested by subjective complaints of depression 
and recollection of war experiences when he hears 
helicopters; objective findings include some tension and 
anger; productive of no more than mild social and industrial 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right 
posterior arm on the triceps area, including a scar, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998).

2.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound of the left arm, including a scar, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998).

3.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound of the right thigh, including a 
scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1998).

4.  The criteria for a rating in excess of 10 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9400 (1998); 38 C.F.R. § 4.132, 
Diagnostic Codes 9400 (1996)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the claims of 
entitlement to increased ratings for residuals of shell 
fragment wounds of the right posterior arm, left arm, and 
right thigh, and an increased rating for generalized anxiety 
disorder, are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented claims that 
are plausible.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained as to these claims, and which have 
not already been secured or requested, are available.  
Accordingly, the Board finds that all relevant facts 
regarding the issues noted above have been properly developed 
and no further assistance is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veterans service-connected 
residuals of shell fragment wounds of the right arm, left 
arm, and right thigh, and his service-connected generalized 
anxiety disorder.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 

(1998).  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled . 38 C.F.R. §§ 4.40, 4.45 (1998).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Percentage evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the VA Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.


I.  Increased Ratings for Residuals of Shell Fragment Wounds 

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.

The service medical records demonstrate that the veteran was 
wounded in action on February 5, 1967, in the Republic of 
Vietnam when he was hit by shrapnel from an enemy booby trap 
and sustained penetrating fragment wounds to the abdomen, 
face, extremities, upper, bilateral, thigh, right, with 
laceration of the stomach, diaphragm, and pleural effusion.  
The veteran also had contusion of the lower lobe, left lung.  
There was no nerve or artery involvement.  The service 
medical records do not specify that there was injury to any 
muscle groups.  The veteran underwent debridement of the 
fragment wounds and closure of the gastric perforation and 
penetrating wound of the diaphragm.  On February 10, 1967, he 
had an exploratory calicectomy.  On February 11, 1967, the 
veteran had a thoracotomy.  A gastrotomy on February 14, 
1967, revealed a fragment in the submucosa of the posterior 
wall of the stomach.  The wall of the stomach was repaired 
and the diaphragm was closed.  An examination on February 17, 
1967, demonstrated that the veteran was well-developed, well-
nourished, in no acute distress, afebrile, and with no 
complaints.  He had closed wounds of the left mid chest 
anteriorly.  He had a midline laparotomy scar.  Active bowel 
sounds were noted and there was no distention and no masses.  
Positive physical findings were limited to fragment wounds of 
the upper arm, both left and right, which were closed.  There 
was no nerve or artery involvement and a fragment wound to 
the right thigh which was closed.  During the course of his 
hospitalization, he had been started on gradual 
rehabilitation and physical therapy, to which he had 
responded well, and he was fully ambulatory.  An upper 
gastrointestinal series revealed some adherence of the colon 
and stomach at the level of the injury.  The diagnosis was 
penetrating wound to abdomen, face, extremities, with 
laceration of the stomach, diaphragm and pleural effusion.  
The veteran was discharged to limited duty for 90 days.

a.  Right Posterior Arm

On initial post service VA orthopedic examination, in May 
1968, it was noted that the veteran had a scar located in the 
triceps area of the right arm, C-shape and 1 ¾ inches 
long and ½ inch wide.  The scar was healed, non-tender and 
non-adherent.  The examiner noted that the rest of the 
orthopedic examination of the extremities was essentially 
normal.  A VA general surgery and orthopedic examination 
report dated in June 1968 notes that the scar was three 
inches by ¼ inch, well-healed, not tender, transverse scar in 
the posterior aspect of the middle third of the right arm.  

VA outpatient treatment records are negative for treatment of 
any residuals of the shell fragment wound of the right arm.  
These records are also negative for any muscle damage to the 
right arm as a result of the shell fragment wound incurred in 
service.

A VA examination in August 1993 demonstrates that in the 
anterior proximal third of the right arm the veteran had a 
three centimeter transverse scar with a posterior exit in the 
posterior medial third with a length of nine centimeters.  
The examination report demonstrates that the veteran had 
normal muscle strength.  The scars were a lighter color and 
there was no evidence of tenderness or painful scars.  The 
pertinent diagnosis was a scar on the right arm.

At the Travel Board hearing in September 1993, the veteran 
testified that the area where he suffered more shell 
fragmentation is the right arm.  He testified that he had 
decreased movement in the right arm.  He did not provide any 
testimony regarding the scar on the right posterior arm.

Private medical records from Angelo L. Cepeda, M. D., are 
negative for treatment of the residuals of a shell fragment 
wound of the right posterior arm.

A VA examination report dated in September 1997 demonstrates 
that on the right posterior arm on the triceps area there is 
a nine centimeter long, ½ centimeter wide, linear-shaped 
scar, mildly tender to palpation.  The scar was not inflamed 
or swollen, and it had no depression, it had a good vascular 
supply, and there was no ulceration, keloid formation, 
adherence, or herniation.  The examiner noted that it was not 
cosmetically disfiguring and it was not affecting the 
function of the part affected.

The medical evidence demonstrates that the only residual of 
the shell fragment wound of the right posterior arm is a 
scar.  Apparently, there was no damage to the muscle or bone.  
The applicable ratings for various scars are provided in 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  
Diagnostic Code 7803 provides for a maximum 10 percent rating 
for scars, superficial, poorly nourished, with repeated 
ulceration.  Diagnostic Code 7804 provides for a maximum 10 
percent rating for scars, superficial, tender and painful on 
objective demonstrates.  The Note following this diagnostic 
code provides that the 10 percent rating will be assigned, 
when the requirements are met, even though the location may 
be on the tip of the finger or toe, and the rating may exceed 
the amputation value for the limited involvement.  Diagnostic 
Code 7805 provides that other scars are rated on limitation 
of function of the part affected.

The medical evidence demonstrates that the residual of the 
shell fragment wound of the right posterior arm involves a 
scar.  The scar is not poorly nourished and a rating is not 
applicable under Diagnostic Code 7803.  The evidence 
demonstrates that the right arm scar is mildly tender to 
palpation.  Therefore, a 10 percent rating is warranted 
pursuant to Diagnostic Code 7804.  The 10 percent rating is 
the maximum schedular rating available, and takes into 
consideration pain, as the evidence does not support a rating 
in excess of 10 percent under Diagnostic Code 7805 because 
there is no medical evidence of limitation of function of the 
right arm.  The range of motion of the right arm at the 
shoulder joint is considered in the separately service-
connected disability of residuals of the shell fragment wound 
of the right anterior shoulder, with scar and right 
impingement syndrome.

The evidence demonstrates that the residuals of a shell 
fragment wound of the right posterior arm involves a mildly 
tender scar.  Pursuant to Diagnostic Code 7804, a maximum 10 
percent rating is warranted.  Therefore, a rating in excess 
of 10 percent is not warranted.

b.  Left Arm

As noted above, the service medical records demonstrate that 
the veteran suffered a shell fragment wound of the left arm 
during service.  The VA orthopedic examination report, dated 
in May 1968, demonstrates that he had a scar on the medial 
surface of the left arm, 2 ½ inches by ¼ inch, which was 
healed, non-tender and non-adherent.  It was noted that the 
rest of the orthopedic examination, which included the 
extremities, was essentially normal.  The VA general surgery 
and orthopedic examination report, dated in June 1968, 
demonstrates that the scar on the left arm was 2 ¾ inches by 
¼ inch, transverse, not tender scar in the posterior medial 
aspect of the middle third of the left arm.  

A VA examination report dated in August 1993 demonstrates 
that the veteran had a six centimeter long transverse scar on 
the left arm.  He had normal muscle strength and there was no 
evidence of tenderness or painful scars.

At the Travel Board hearing in September 1993, the veteran 
testified that he had no weakness in his left arm.  He did 
not provide any testimony regarding the scar on the left arm.

The private treatment records from Dr. Cepeda and the VA 
outpatient treatment records are negative for treatment of 
residuals of a shell fragment wound of the left arm.

A VA examination report dated in September 1997 demonstrates 
that on the left arm, on the biceps area, there was a nine 
centimeter long, three centimeter wide, brownish-colored 
scar, linear in shape.  It was not tender to palpation, 
inflamed or swollen.  It had no depression.  The scar had a 
good vascular supply and had no ulceration, adherence or 
herniation.  The pertinent diagnosis was a residual scar on 
the left arm.

As noted in the previous section of this decision, the 
applicable ratings for various scars are provided in 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  The 
medical evidence demonstrates that the veterans scar on the 
left arm is not poorly nourished, with repeated ulceration.  
Therefore, a 10 percent rating is not warranted pursuant to 
Diagnostic Code 7803.  The evidence also demonstrates that 
the scar on the left arm is not tender and painful on 
objective demonstration.  Therefore, a 10 percent rating is 
not warranted under Diagnostic Code 7804.  Further, a 10 
percent rating is not warranted under Diagnostic Code 7805 as 
the evidence demonstrates that the veteran does not have 
limitation of function of the left arm due to the scar.  
Accordingly, the evidence of record does not support a 
compensable rating for the service-connected shell fragment 
wound residuals of the left arm.

c.  Right Thigh

The service medical records demonstrate that the veteran 
suffered a shell fragment wound of the right thigh during 
service.  The VA orthopedic examination report, dated in May 
1968, demonstrates that he had a scar on the anterior of the 
right thigh, 2 ¼ inches by ½ inch.  It was healed, non-
tender, and non-adherent.  The examination report 
demonstrates that the rest of the orthopedic examination was 
essentially normal and no muscle or bone damage to the right 
thigh was noted as a residual of the shell fragment wound 
incurred in service.  The VA general surgery and orthopedic 
examination report dated in June 1968 demonstrates that the 
right thigh scar was 2 inches by ¼ inch, not tender, and 
located in the anterior aspect of the middle third of the 
right thigh.  

A VA examination report dated in August 1993 demonstrates 
that the veteran had a twelve centimeter superficial 
transverse scar, without penetration of the muscle, on the 
right thigh.  He had normal muscle strength and there was no 
evidence of tenderness or painful scars.

At the Travel Board hearing in September 1993, the veteran 
testified that he had no problems with his right thigh.  

The private treatment records from Dr. Cepeda and the VA 
outpatient treatment records are negative for treatment of 
residuals of a shell fragment wound of the right thigh.

A VA examination report dated in September 1997 demonstrates 
that the veteran has a three centimeter long, one centimeter 
wide, linear-shaped scar on the right thigh.  It had loss of 
color and was not tender to palpation.  The scar was not 
inflamed or swollen.  There was no depression.  The scar had 
good vascular supply and had no ulceration, adherence, or 
herniation.  The pertinent diagnosis was a residual scar on 
the right thigh.

As noted in section I.a. above, the applicable ratings for 
various scars are provided in 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805.  The medical evidence demonstrates 
that the veterans scar on the right thigh is not poorly 
nourished, with repeated ulceration.  Therefore, a 10 percent 
rating is not warranted pursuant to Diagnostic Code 7803.  
The evidence also demonstrates that the scar on the right 
thigh is not tender and painful on objective demonstration.  
Therefore, a 10 percent rating is not warranted under 
Diagnostic Code 7804.  Further, a 10 percent rating is not 
warranted under Diagnostic Code 7805 as the evidence 
demonstrates that the veteran does not have limitation of 
function of the right thigh due to the scar.  Accordingly, 
the evidence of record does not support a compensable rating 
for the service-connected shell fragment wound residuals of 
the right thigh.

II.  Increased Rating for Generalized Anxiety Disorder

The veterans service medical records are negative for a 
psychiatric disorder.  However, a VA psychiatric examination 
report dated in May 1968 demonstrates that the veteran had a 
diagnosis of anxiety reaction, moderately severe.  In rating 
decision of July 1968, the RO granted service connection for 
anxiety reaction and assigned a 30 percent rating from 
October 6, 1967, pursuant to Diagnostic Code 9400.  

A VA psychiatric examination report dated in May 1973 
demonstrates that the veteran was not receiving any 
psychiatric treatment at that time.  He was in good contact 
with reality, talked spontaneously, was normally attentive 
and cooperative, his voice was normal in pitch and 
modulation, his general mood was calm, and his affect was 
appropriate.  His thinking was logical and realistic.  He 
reported some difficulty in controlling his temper.  His 
sensorium was clear.  Mental grasp, memory, and orientation 
were normal.  His insight was good and his judgment was 
preserved.  The diagnosis was anxiety neurosis, chronic.  The 
examiner noted that the disability was mild.  In rating 
decision dated in June 1973, the evaluation for the service-
connected anxiety neurosis was reduced to 10 percent 
disabling, effective from September 1, 1973.  The 10 percent 
rating has been continued to date.

A VA outpatient treatment record from the Mental Health 
Clinic, dated in September 1991, demonstrates that the 
veteran was married, a father of three children, and was 
working as a school teacher.  The veteran reported that he 
felt emotionally deteriorated with outbursts of severe 
crying spells which he could not control.  He reported that 
he became emotional very easily and also turned aggressive 
and violent at times, losing control without a justified 
reason.  He reported isolation, irritability, nightmares and 
anxiety.  The examination showed that he had a sad affect, 
mostly looking to the floor with occasional eye to eye 
contact.  His speech was logical, coherent, and relevant.  He 
was not delusional.  He exhibited feelings of worthlessness 
and guilt.  He was not suicidal or homicidal, but had a 
depressed mood.  He presented with lability, poor control of 
impulses, and symptoms suggesting a depressive disorder.

Another VA outpatient treatment record from the Mental Health 
Clinic, dated in October 1991, demonstrates that the veteran 
reported feeling helpless, having no energy, losing weight 
with anorexia, and poor sleeping patterns.  He had a sad 
facial expression and poor eye contact.  His flow of thought 
was slow and hesitant.  His speech was slow and with a low 
voice, but it was logical, coherent and relevant.  He was not 
delusional, suicidal or homicidal.  He had a depressed mood 
and sad affect.  There were no perceptual disturbances and 
his memory was intact.  His judgment was preserved and his 
memory was intact.

A VA psychiatric examination report, dated in August 1993, 
demonstrates that the veteran was still working as a high 
school teacher.  He was not being followed with any 
psychiatric treatment and was not on medication.  He had no 
history of psychiatric hospitalization.  The veteran reported 
that he felt depressed and was forgetful.  On examination, 
the veteran was dressed appropriately, he looked clean and 
shaven, and he was alert.  His speech was relevant, coherent 
and well organized.  There was some tension and floating 
anxiety detected.  He was oriented and his memory was 
preserved.  Retention, recall, intellect and sensorium were 
clear.  No delusional material, perceptive disorder, or 
mannerisms were detected.  He complained that he was afraid 
and became very anxious when helicopters passed by.  The 
diagnosis was generalized anxiety disorder.

At the Travel Board hearing before the undersigned in 
September 1993, the veteran testified that he worked as a 
schoolteacher and had been a teacher for five or six years.  
Before teaching, he had been a social worker.  He further 
testified that for about the past two years, he had been 
receiving psychiatric treatment from a Dr. Jesus Ayguso-
Rosario and went to his office about once a month.  He 
reported that he was not currently on any medication.  The 
veteran stated that he was absent from work two or three 
times a month due to his nervous disorder.

The RO attempted to obtain private treatment records from 
several physicians, including Dr. Ayguso-Rosario.  The only 
private treatment records received were from Angel Rosa 
Cepeda, M. D.

Another VA psychiatric examination report dated in August 
1997 demonstrates that the veteran complained of having a 
kind of depression and a yearning to kill himself.  He also 
reported that hearing helicopter noises brought back memories 
of wartime.  The veteran was still married.  There was no 
history of psychiatric hospitalization.  The veteran was 
still working as a high school teacher in Industrial Arts.  
He was not taking medication at present and was not receiving 
organized psychiatric treatment.  The examiner noted that he 
was dressed appropriately, clean and shaven.  In addition, he 
was in good contact, his conversation was well organized, 
relevant and coherent, and there was no thought disorder, 
flight of ideas, or loose associations.  He was oriented in 
three spheres and his memory was preserved.  Recall, 
retention, intellect, and sensorium were clear.  His judgment 
was preserved  He was a little tense and angry.  The examiner 
noted that, although the veteran mentioned suicidal ideation 
at times, he was not considered a risk and no really overt 
depressive signs were detected.  The diagnosis was 
generalized anxiety disorder.  His global assessment of 
functioning (GAF) score was 75 to 80.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Percentage evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the VA Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Effective prior to November 7, 1996, 38 
C.F.R. § 4.132, Diagnostic Code 9400 provides that a 30 
percent rating is warranted when there is a definite 
(moderately large) degree of impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  In such cases, the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce a definite 
(moderately large) degree of definite industrial impairment.  
See Hood v. Brown, 4 Vet. App. 301 (1993); VAOPGCPREC 9-93 
(Nov. 9, 1993).  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community.  A 100 percent 
rating is also warranted when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy in a profound retreat from mature behavior.  Lastly, a 
100 percent rating is assignable when the veteran is 
demonstrably unable to obtain or retain employment. 

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 
Fed.Reg. 52695-52702 (1996) (codified at 38 C.F.R. §§ 4.13, 
4.16, 4.125-4.130, Diagnostic Codes 9400-9440).  Those 
changes were effective November 7, 1996, and have been 
considered by the RO in continuing the 10 percent rating for 
generalized anxiety disorder.  The Board will consider the 
claim for an increased rating for generalized anxiety 
disorder under both sets of regulations and apply that which 
is most favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

Under the new regulations, a 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent disability 
rating is warranted when there is total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).

The evidence demonstrates that the veteran has been married 
to and living with his wife for many years and he helped 
raise three children.  The evidence shows that, at least as 
of the VA examination report dated in August 1997, the 
veteran has had steady employment as a high school teacher 
for the prior six to eight years, and prior to that job, he 
was employed as a social worker.  He was not taking any 
medications for his psychiatric disability and he was not 
receiving psychiatric treatment.  He had no history of 
psychiatric hospitalization.

The evidence does not show that there is a definite 
(moderately large) degree of impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  In addition, the evidence does not show that 
the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce a definite (moderately large) degree of 
definite industrial impairment.  The veteran is living with 
his wife, whom he has lived with for many years.  He has 
continued to be employed as a school teacher, which involves 
contacts with students, fellow teachers and school 
administrators.  Moreover, according to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth  Edition (1994), his assigned GAF 
score of 75-80 is indicative of no more than mild or slight 
symptoms.  38 C.F.R. § 4.125 (1998).  Accordingly, the 
evidence does not support an evaluation in excess of 10 
percent under the criteria in effect prior to November 7, 
1996.

In addition, the evidence does not demonstrate occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms such as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  Although the veteran 
testified that he was absent from work two or three days a 
month due to his nervous disorder, such absences apparently 
have not caused occupational impairment which has adversely 
affected his employment.  He has been employed for many years 
and there is no evidence that the occasional absences from 
work, which allegedly are due to his nervous disorder, have 
adversely affected his career as a teacher.  His symptoms 
have not caused social impairment to the extent that, as a 
teacher, he is able to interact with his students, other 
teachers, and the administrative staff members.  The evidence 
demonstrates that the veteran has a depressed mood, and has 
reported experiencing insomnia, there is no evidence that he 
has suspiciousness, panic attacks, chronic sleep impairment 
or memory loss.  Accordingly, the evidence does not support 
an evaluation in excess of 10 percent under the criteria in 
effect beginning on November 7, 1996.

III.  Extraschedular Ratings

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of exceptional or unusual circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, with regard to the issues of entitlement to increased 
ratings for shell fragment wounds of the right posterior arm, 
left arm, and right thigh, and an increased rating for 
generalized anxiety disorder, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board with regard to these 
issues does not contain evidence of exceptional or 
unusual circumstances that would preclude the use of the 
regular rating schedule.  


ORDER

An increased rating for residuals of a shell fragment wound 
of the right posterior arm is denied.

An increased (compensable) rating for residuals of a shell 
fragment wound of the left arm is denied.

An increased (compensable) rating for residuals of a shell 
fragment wound of the right thigh is denied.

An increased rating for generalized anxiety disorder is 
denied.


REMAND

Further development and readjucation is necessary with regard 
to the issues of entitlement to an increased rating for 
residuals of a shell fragment wound of the right anterior 
shoulder, including a scar and impingement syndrome, an 
increased rating for residuals of a shell fragment wound of 
the chest, and an increased rating for residuals of a shell 
fragment wound of the abdomen.

The veteran has been granted service connection for residuals 
of a shell fragment wound to the right anterior shoulder with 
impingement syndrome.  Post service VA examination reports 
demonstrate that the veteran has reported pain in the right 
anterior shoulder and limitation of motion of the right 
shoulder, and that the veteran has a two centimeter circular-
shaped scar with loss of color and loss of subcutaneous 
tissue and anterior fiber of the deltoid muscle.  On VA 
examination in September 1997, it was noted that the scar had 
depression and adherence, was mildly cosmetically 
disfiguring, and was affecting the function of the part 
affected.  The October 1997 rating decision indicates that 
the 20 percent rating for this disability was based on 
Diagnostic Code 7804 (rating a tender scar) and Diagnostic 
Code 5201 (limitation of motion of the arm).  On remand, the 
RO must determine whether the veteran is entitled to a 
separate rating for the scar.  In this regard, the Board 
notes that a separate evaluation would be warranted for the 
distinct disability of a symptomatic scar, pursuant to 
Diagnostic Code 7804.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  In order to rate the disability due to the scar, 
another examination is necessary to clarify whether the 
veterans pain is due to the scar and/or any other problem 
with the right shoulder.  In addition, the September 1997 
examination demonstrates that the veteran had loss of 
anterior fiber of the deltoid 

muscle.  The RO must consider whether there is muscle damage 
to this muscle group and whether the veteran is entitled to a 
separate rating for the muscle damage.  A separate evaluation 
would be warranted for the distinct disability of a muscle 
injury, pursuant to Diagnostic Code 5303.  See Esteban, 6 
Vet. App. 259.

In addition, in evaluating the severity of the right shoulder 
disability, the RO must consider whether the veteran is 
entitled to a higher rating due to pain.  In DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995), the United States Court of 
Veterans Appeals (Court) held that a rating determination 
under a diagnostic code which provides for a rating solely on 
the basis of loss of range of motion, should be portrayed 
in terms of the degree of additional range-of-motion loss 
due to pain on use or during flareups.  In evaluating the 
disability ratings of the musculoskeletal system, functional 
loss must be considered.  The functional loss . . . may be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  If the disability 
involves a joint, consideration must be given to whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 (1997).  In this regard, 
it does not appear that the veteran has received an adequate 
orthopedic examination of his right shoulder disability.

In regard to the issue of an increased rating for residuals 
of shell fragment wounds to the chest, the RO has not 
considered all applicable VA regulations.  The most recent VA 
pulmonary examination in November 1997 demonstrated a 
diagnosis of chronic pleuritis secondary to trauma in 1966.  
The RO did not consider whether the veteran was entitled to a 
compensable rating or a separate rating for pleuritis under 
38 C.F.R. § 4.97, Diagnostic Code 6810 (1996).  The rating 
schedule for evaluating the severity of disability of the 
respiratory system was amended, effective October 7, 1996.  
61 Fed. Reg. 46720 (1996).  Although the RO has considered 
the former and amended criteria for rating the veterans 
residuals of shell fragment wounds of the chest, it did not 
consider the provisions set forth in the former Diagnostic 
Code 6810.  Moreover, although noted by the RO, following the 
criteria for Diagnostic Code 6843, traumatic chest wall 
defect, pneumothorax, hernia, etc., is Note (3), which 
provides, in pertinent part, that [g]unshot wounds of the 
pleural cavity with bullet or missile retained in lung, pain 
or discomfort on exertion, or with scattered rales or some 
limitation of excursion of diaphragm or of lower chest 
expansion shall be rated at least 20-percent disabling.  
(Emphasis added.)  The November 1997 pulmonary examination 
report is not specific as to whether the veteran has pain or 
discomfort on exertion, whether the veteran has scattered 
rales, or if the veteran has some limitation of excursion of 
the diaphragm or of lower chest expansion.  Accordingly, 
another pulmonary examination is necessary.

In regard to the issue of a compensable rating for residuals 
of shell fragment wounds of the abdomen, the disability is 
evaluated as noncompensable pursuant to Diagnostic Code 7805, 
which provides ratings for scars.  It does not appear that 
the RO considered whether the veteran had a gastrointestinal 
injury as a result of the shell fragment wounds.  The service 
medical records demonstrate that the veteran had penetrating 
fragment wounds of the abdomen, with laceration of the 
stomach.  An exploratory laparotomy in February 1967 revealed 
a penetration of the veterans left diaphragm and anterior 
greater curvature of his stomach.  A gastrotomy revealed a 
fragment in the submucosa of the posterior wall of the 
stomach.  The wall of the stomach was repaired and the 
diaphragm was closed.  An examination report dated February 
17, 1967, demonstrates that an upper gastrointestinal series 
revealed some adherence of the colon and stomach at the level 
of the injury.  Accordingly, the RO should arrange for the 
veteran to have a gastrointestinal examination to determine 
if he currently has a stomach or colon disorder as a result 
of the penetrating shell fragment wound of the stomach.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should arrange for the veteran 
to be scheduled for another examination 
of the veterans right shoulder 
disability.  The claims file must be made 
available to the examiner to review prior 
to examining the veteran.  All pertinent 
tests and studies must be completed in 
regard to both the skin disorder 
involving scarring and any underlying 
muscle or joint disorder.  The examiner 
should be requested to note whether the 
veterans right shoulder pain is due to 
the scar and/or any other problem with 
the muscles and joint of the right 
shoulder.  The examiner should report the 
range of motion of the right shoulder in 
specific degrees and note whether there 
is objective as well as subjective 
evidence of pain.  If there is pain on 
motion, the examiner, to the extent 
possible, should note any additional 
limitation in motion in specific degrees 
of range of motion of the right shoulder.  
In addition, the examiner must note 
whether there is less movement than 
normal, more movement than normal, 
weakened movement, excess fatigability, 
incoordination, and pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (1998).  

2.  The RO should make arrangements for 
the veteran to be scheduled for another 
pulmonary examination by a VA or fee-
basis pulmonary specialist.  The 
veterans claims file must be made 
available to the examiner to review prior 
to examining the veteran.  All pertinent 
tests and studies must be completed.  The 
examiner should be requested to specify 
whether the veteran has pain or 
discomfort on exertion, whether he has 
scattered rales, and if he has some 
limitation of excursion of the diaphragm 
or of lower chest expansion.

3.  The RO should make arrangements for 
the veteran to be scheduled for a 
gastrointestinal examination by a VA or 
fee-basis gastrointestinal specialist.  
The veterans claims file must be made 
available to the examiner.  All pertinent 
tests and studies must be completed and 
the results reviewed by the examiner.  
The examiner should complete an upper 
gastrointestinal series to determine if 
there is any adherence of the colon and 
stomach at the level of the injury, or 
any other gastrointestinal disorder.  If 
there is any disorder, the examiner 
should provide an opinion as to whether 
it is the result of the shell fragment 
wounds incurred in service.

4.  After the above development has been 
completed, to the extent possible, the RO 
should again review the record and 
readjudicate the issues of entitlement to 
increased ratings for residuals of shell 
fragment wounds of the right anterior 
shoulder, including a scar and right 
impingement syndrome, residuals of shell 
fragment wounds of the chest, and 
residuals of shell fragment wounds of the 
abdomen.  In regard to residuals of shell 
fragment wound of the right shoulder, the 
RO must consider the provisions of 
38 C.F.R. §§ 4.40, 4.45, and the case law 
provided in DeLuca.  The RO must also 
determine whether the veteran is entitled 
to a separate, compensable rating for a 
scar or any muscle damage, pursuant to 
Esteban.  In regard to residuals of shell 
fragment wounds of the chest, the RO must 
consider the applicability of 38 C.F.R. 
§ 4.97, Diagnostic Code 6810 (1996).  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  However, if he has additional 
information or records concerning the residuals of shell 
fragment wounds of the right shoulder, 

chest and abdomen, he should submit that information to the 
RO as soon as possible to help expedite his claim.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
